Davis, J. This was a trial of right of property in the county court, and taken by appeal to the circuit court. The jury found the property to belong to the claimant, Martin A. Joy, and judgment having been rendered against appellant for costs, this appeal was taken to reverse the same. Before the trial a motion was made by appellant to suppress the deposition of Martin A. Joy, for various reasons given, only one of which we deem it necessary to notice, and that is, that lie failed and refused to answer several of the cross-interrogatories propounded to him by appellant, among which was the 31st, as follows: “ From whom did you get the money you have paid on said real estate since the conveyance to you, and where did you get it”? “ Where did such party then live, and where does he now live”? “Ans. — When the land was conveyed to me I got no money from any one for that purpose.” The court below overruled the motion and permitted the deposition to be read to the jury. In this we think the court erred. The property in controversy, ’ with other personal and real estate, had belonged to William Joy, the father of appellee. In the spring of 1879, appellee, who was then between nineteen and twenty years old, claimed to have purchased the personal property of his father for eleven hundred dollars. About the same time William Joy conveyed to appellee 160 acres of land in McLean county. The title was in the father, but appellee claimed that the real purchase was made of W. F. Joy, of California. The price agreed to be paid by appellee was $6,000, all of which he claimed to have paid except $1,200. Executions were issued on judgments obtained by appellant against Wm. Joy, and the latter was in possession of the personal property claimed to have been sold by him to appellee, when it was taken on the executions so issued. Appellant was seeking, by his cross-interrogatories, to obtain answers which would show, or tend to show, that the sale of the personal property from the father to the son, and also the conveyances of the land from the father, were fraudulent and void; and in a case like this, where the claimant is a minor and claims to have purchased from his father personal and real estate, on which he has paid over $6,000, he should answer freely and fairly and without equivocation or evasion, the questions put to him, from whom and when and where he received the money he claims to have paid. This, we think, he failed to do, and for that reason his deposition should not have been permitted to be read to the jury. For this error the judgment must be reversed and the cause remanded. Judgment reversed.